Case: 22-1778    Document: 9     Page: 1   Filed: 07/20/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            VINCENT CURTIS CONYERS,
                 Plaintiff-Appellant

                            v.

      DEPARTMENT OF VETERANS AFFAIRS,
               Defendant-Appellee
             ______________________

                       2022-1778
                 ______________________

   Appeal from the United States District Court for the
Eastern District of New York in No. 2:16-cv-00013-RRM-
JMW, Judge Roslynn R. Mauskopf.
                 ______________________

 Before STOLL, MAYER, and CUNNINGHAM, Circuit Judges.
PER CURIAM.
                        ORDER
    Responding to the court’s May 27, 2022, order to show
cause, the Department of Veterans Affairs urges dismissal
or transfer. Vincent Curtis Conyers argues that this court
has jurisdiction to hear his appeal but does not oppose
transfer if we determine jurisdiction is lacking.
     Mr. Conyers filed a complaint in the United States Dis-
trict Court for the Eastern District of New York alleging
Case: 22-1778     Document: 9      Page: 2    Filed: 07/20/2022




2                                               CONYERS   v. DVA



the Department of Veterans Affairs violated the Privacy
Act of 1974. The district court ultimately dismissed, and
Mr. Conyers now appeals.
    Our jurisdiction over final decisions of district courts is
circumscribed by 28 U.S.C. § 1295. Under that statute,
this court has jurisdiction only over district court cases
arising under the patent laws, see § 1295(a)(1); civil actions
on review to the district court from the United States Pa-
tent and Trademark Office, see § 1295(a)(4)(C); or certain
damages claims against the United States “not exceeding
$10,000 in amount,” 28 U.S.C. § 1346(a)(2), see 28
U.S.C.§ 1295(a)(2). Mr. Conyers’s Privacy Act suit, filed in
district court, falls outside of that limited jurisdiction. 1 We
must also reject Mr. Conyers’s argument that this court
has jurisdiction under 38 U.S.C. § 7292. Resp. at 3. That
statute gives this court jurisdiction only over “a decision of
the United States Court of Appeals for Veterans Claims.”




    1    Although Mr. Conyers contends that it is “reasona-
ble to construe the essence of [his Privacy Act] claims as
being based in part on [the Little Tucker Act,] § 1346(a)(2),”
Resp. at 22, “[c]laims brought under statutes, such as the
Privacy Act, 5 U.S.C. § 552a(g)(5), that independently con-
fer jurisdiction upon the district court and waive sovereign
immunity for money claims against the United States are
not deemed to be ‘based on’ the Tucker Act for the purposes
of determining appellate jurisdiction,” Martinez v. Bureau
of Prisons, 444 F.3d 620, 622 (D.C. Cir. 2006). We do not
see a basis to interpret Mr. Conyers’s claims, which were
specifically premised on the Privacy Act, any differently.
See Bias v. United States, 722 F. App’x 1009, 1014 (Fed.
Cir. 2018) (collecting cases noting that claims brought un-
der the Privacy Act do not fall within the ambit of the
Tucker Act).
Case: 22-1778      Document: 9    Page: 3    Filed: 07/20/2022




CONYERS   v. DVA                                            3



Mr. Conyers is not seeking review of a decision of that
court. 2
     When this court lacks jurisdiction, we may transfer to
another court, if it is in the interest of justice, where “the
action or appeal could have been brought at the time it was
filed.” 28 U.S.C. § 1631. Here, that court would be the
United States Court of Appeals for the Second Circuit.
    Accordingly,
    IT IS ORDERED THAT:
    The appeal and all transmittals are transferred pursu-
ant to 28 U.S.C. § 1631 to the United States Court of Ap-
peals for the Second Circuit.
                                   FOR THE COURT

July 20, 2022                      /s/ Peter R. Marksteiner
    Date                           Peter R. Marksteiner
                                   Clerk of Court




    2    Because we lack jurisdiction, we also must decline
Mr. Conyers’s suggestion that his appeal be treated as a
petition for a writ of mandamus. See Baker Perkins, Inc. v.
Werner & Pfleiderer Corp., 710 F.2d 1561, 1565 (Fed. Cir.
1983) (“The All Writs Act is not an independent basis of
jurisdiction, and the petitioner must initially show that the
action sought to be corrected by mandamus is within this
court’s statutorily defined subject matter jurisdiction.”).